Order entered April 23, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00379-CV

     NEWSOM, TERRY & NEWSOM, LLP AND STEVEN K. TERRY,
                        Appellants

                                        V.

         HENRY S. MILLER COMMERCIAL COMPANY, Appellee

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. DC-09-01306-G

                                     ORDER

      Before the Court is court reporter Brooke Wagner’s April 20, 2020 letter

informing the Court that no payment arrangements have been made for the

reporter’s record. Accordingly, we ORDER appellant to file, no later than May 4,

2020, written verification he has paid or made arrangements to pay for the record.

We caution appellants that failure to comply could result in the appeal being

submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE